              Case 2:08-cr-00253-MCE Document 35 Filed 09/02/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff

 7                                IN THE UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                        CASE NO. 2:08-CR-00253-MCE
11                                Plaintiff,          NOTICE OF REQUEST TO SEAL EXHIBIT 3
                                                      OF THE GOVERNMENT’S OPPOSITION
12                           v.                       TO DEFENDANT’S MOTION FOR
                                                      COMPASSIONATE RELEASE
13   TERRY CRAIG MORGAN,
14                                Defendant.
15

16

17          Pursuant to Local Rule 141(b), the United States, by and through Assistant United States

18 Attorney Shea J. Kenny, provides notice that it is requesting to file under seal: Exhibit 3 of the

19 Government’s Opposition to Defendant’s Motion for Compassionate Release. Based upon the concerns

20 articulated in the Government’s Request to Seal Documents, the Government respectfully requests that
21 these documents remain under seal until further Order of the Court.

22          The aforementioned documents were emailed to the Court and defense counsel on September 2,
23 2020.
   Dated: September 2, 2020                                        MCGREGOR W. SCOTT
24                                                                 United States Attorney
25
                                                             By: /s/ Shea J. Kenny
26                                                               SHEA J. KENNY
                                                                 Assistant United States Attorney
27

28


      NOTICE OF REQUEST TO SEAL                          1
